DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 01-20-2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide ‘024 (US 2015/0210024 A1) in view of Kato ‘871 (US 2014/0138871 A1).
Regarding claims 1 and 11, Koide ‘024 teaches:
an extruder extruding through a die a honeycomb green body so that a lattice of cell-walls is formed in accordance with a structure of the die, the lattice of cell-walls 
a bearer bearing at a vertically downward position the honeycomb green body extruded from the extruder (¶ [0022], [0114])
firing the honeycomb green body (¶ [0119]-[0120])
the bearer comprises:
a solid main body (body section 63, Fig. 6(b); ¶ [0084]) provided with a groove in which an arc surface recessed vertically downward extends along the extrusion direction (groove 67, curved section 69, Fig. 6(b); ¶ [0084], [0086], [0114])
a single-layer or multi-layer layer attached to the arc surface of the groove, the layer being curved along the arc surface of the groove and having a bearing surface curved along the arc surface (inside-attached section 73, Fig. 6(b); ¶ [0084], [0086], [0088]).
Koide ‘024 teaches a number of cells per 1cm2 in a plane perpendicular to the extrusion direction being, for example, 150 to 450 cpsi (which equals about 23-70 cells/cm2), and a thickness of cell walls being 0.1 to 0.76 mm (¶ [0129]).  While these ranges appear to overlap the claimed ranges, Koide ‘024 specifies these dimensions for the final fired body rather than for the green body.  However, Koide ‘024 also states that the dimensions of the product are not limited to the example ranges.  In analogous art of extruding ceramic honeycomb bodies, Kato ‘871 suggests extruding honeycomb green bodies through a die, the number of cells per 1cm2 in a plane perpendicular to the extrusion direction being 46.5-140 cells/cm2, and a thickness of cell walls being 50-300µm (0.05-0.30 mm), both of which overlap the claimed ranges (Tables 1-5). Both Koide ‘024 (¶ [0129]) and Kato ‘871 (¶ [0110]) suggest that the honeycomb bodies can be used in applications including diesel particulate filters.  It would have been obvious to modify the method of Koide ‘024 by extruding a honeycomb green body having a number of cells per 1cm2 
Koide ‘024 does not specify that the layer attached to the arc surface is a sponge layer.  Koide ‘024 suggests that the solid main body may be made of flexible rubbers or sponges, particularly polyurethane, expanded polystyrene, or expanded polyethylene (¶ [0085]).  Koide ‘024 then suggests that the layer attached to the arc surface is a material of higher flexibility, particularly soft rubbers, soft polyurethane, or silicone gel (¶ [0088]).  In some embodiments of Koide ‘024, the material of the solid main body contacts the honeycomb green body directly (e.g., Fig. 6(a)), while in others the layer contacts the honeycomb green body (e.g., Fig. 6(b)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the higher flexibility material of the layer to be a sponge layer, since the solid main body and the layer may be made of similar materials (e.g., polyurethane), and both materials are suitable for contacting the honeycomb green body.  Further, the material of the layer attached to the arc surface can only be porous or non-porous, wherein a porous material may be considered a sponge material.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try making the layer attached to the arc surface a sponge layer, having porosity, as one of a finite number of possibilities for the structure of the layer, with a predictable result of supporting the honeycomb green body.
Regarding claim 2, Koide ‘024 suggests sponge layer as described above, and further suggests the sponge layer includes at least urethane or polyethylene (¶ [0088]).
Regarding claim 3, Koide ‘024 suggests sponge layer as described above.  Koide ‘024 is silent regarding the sponge layer being an open cell sponge layer.  However a sponge can only have open porosity, closed porosity, or both.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 4, Koide ‘024 suggests sponge layer as described above, and further suggests a value of 25% hardness of the bearing surface of the sponge layer based on JIS K 6401 standard is equal to or less than 130 N (¶ [0089]).
Regarding claim 5, Koide ‘024 suggests sponge layer as described above, and further suggests a thickness of the sponge layer is preferably 0.05 to 0.2 times as large as the radius of the honeycomb green body being supported (¶ [0085]).  Koide ‘024 teaches that a diameter of the honeycomb green body may be 10 to 320 mm (¶ [0044]).  Thus a range of thickness of the sponge layer includes about 0.25 to 32 mm, which overlaps the claimed range.
Regarding claim 6, Koide ‘024 further teaches the solid main body includes at least one material selected from the group consisting of a styrene-foam, porous polyurethane resin, and chemical wood (¶ [0085]).
Regarding claim 8, Koide ‘024 illustrates the overall shape of the inventive holders in Fig. 1, with the maximum depth of the groove equaling (b7 + b8) - b9.  The dot-dash lines form crosshairs in both Figs. 1 and 6(b) illustrating the approximate center of the cylindrical green honeycomb body (see also Fig. 3).  Since Koide ‘024 teaches that diameters of the honeycomb green bodies may be in a range of 10 to 320 mm (¶ [0044]), the distance from the crosshairs to the bottom center of the groove would approximately equal the radius of the green honeycomb body, or about 5 to 160 cm.  This depth plus the depth b8 would define a range of maximum depth of the groove, which range would overlap the claimed range of equal to or greater than 35 cm.  It is also noted that Koide ‘024 provides example dimensions with respect to the holder of Fig. 1 wherein (b7 + b8) - b9 equals 122.5 cm (¶ [0132]) and 112 cm (¶ [0138]).
Regarding claim 9, Koide ‘024 suggests sponge layer as described above, and further suggest the sponge layer of a single layer is provided onto the recessed arc surface of the solid main body (Fig. 6(b); ¶ [0084], [0086]).
Regarding claim 10, Koide ‘024 further teaches a step of cutting the honeycomb green body borne by the bearer (¶ [0022], [0114]).
Regarding claims 17-19, Koide ‘024 teaches body diameters of 10 to 320 mm (¶ [0044]).  While this range appears to overlap the claimed ranges, Koide ‘024 specifies these dimensions for the final fired body rather than for the green body.  However, Koide ‘024 also states that the dimensions of the product are not limited to the example ranges.  In analogous art of extruding ceramic honeycomb bodies, Kato ‘871 suggests extruding honeycomb green bodies having a diameter of equal to or greater than 70 cm (claim 17), equal to or greater than 115 cm (claim 18), and equal to or greater than 170 cm (claim 19) (Tables 1-5). Both Koide ‘024 (¶ [0129]) and Kato ‘871 (¶ [0110]) suggest that the honeycomb bodies can be used in applications including diesel particulate filters.  It would have been obvious to modify the method of Koide ‘024 by making the honeycomb green body having a diameter of equal to greater than 70, equal to or greater than 115 cm, or equal to or greater than 170 cm as known dimensions for an extruded honeycomb green body usable in applications including a diesel particulate filter, as suggested by Koide ‘024 and Kato ‘871.

Claim(s) 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide ‘024 (US 2015/0210024 A1) and Kato ‘871 (US 2014/0138871 A1) in view of Tajima ‘942 (US 2011/0083942 A1).
Regarding claim 7, Koide ‘024 is silent regarding a shore hardness of the arc surface.  Koide ‘024 does suggest that the solid main body should be made of a material that is a higher hardness than the inside-attached layer (¶ [0021]), that is sufficiently inflexible to maintain rigidity during transporting (¶ [0019]) and that suppresses damage to the honeycomb green body (¶ [0089]).  Koide ‘024 also suggests that the solid main body may be made of flexible rubbers or sponges, particularly polyurethane, expanded polystyrene, or expanded polyethylene (¶ [0085]). In analogous art of bearing extruded honeycomb green bodies, Tajima ’942 suggests 
Regarding claim 15, Koide ‘024 is silent regarding the solid main body comprising a chemical wood.  Tajima ‘942 suggests forming a solid main body of a bearer of chemical wood, which is a cured polyurethane material for the benefit of using a material that excellent in processability (¶ [0033]). Koide ‘024 also suggests that the solid main body may be made of polyurethane (¶ [0085]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the method of Koide ‘024 by making the solid main body comprise chemical wood as a substitution of polyurethane materials for forming a solid main body of a bearer for ceramic honeycombs, and for the benefit of using a material that excellent in processability, as suggested by Tajima ‘942.
Regarding claim 16, Koide ‘024 is silent regarding a density of the solid main body being in a range of 0.1 g/cm3 to 0.65 g/cm3.  Tajima ‘942 suggests forming a solid main body of a bearer to have a density in a range of 0.1 g/cm3 to 0.65 g/cm3 (Tables 1-6; ¶ [0060], [0061] - It is noted that ¶ [0060] states units of kg/m3, while the tables list units of g/cm3.  It is clear that the intended unit for all tables is kg/m3 because otherwise the polyurethane resin material used in the examples would have densities orders of magnitude higher than solid metals.  As such, the densities shown fall in the claimed range.).  Tajima ‘942 suggests using cured polyurethane materials (¶ [0026], Examples), and that density affects processing accuracy of the material for forming a bearer (¶ [0006]). Koide ‘024 also suggests that the solid main body may be made of 3 to 0.65 g/cm3, as a substitution of known densities of material for a solid main body of a bearer for ceramic honeycombs, and for the benefit of aiding processing accuracy for forming the bearer, as suggested by Tajima ‘942. 

Response to Arguments
Applicant's arguments filed 01-20-2022 have been fully considered but they are not persuasive. Arguments are summarized as follows: 
Koide discloses that the body section 3 of the bearer is formed from a flexible rubber or sponge which has a cavity 5, and a body with a cavity is not a solid main body.
Response:  The claims are given their broadest reasonable interpretation consistent with the specification. The specification does not provide a special definition for “solid”.  The dictionary definitions provided with the arguments include a number of definitions for “solid” which describe the body of Koide, including, “neither gaseous nor liquid” and “relating to bodies or figures of three dimensions”.  It might even be described as “without openings or breaks: a solid wall” because the outer walls of the bearer of Koide are continuous.  Applicant’s own specification describes that the solid main body may be formed of porous materials (e.g., ¶ [0011], [0042]), which would have cavities therein formed by the porosity. 
Regarding claims 17-19, Koide and Kato fail to recognize the influence of the diameter of an extruded honeycomb green body on the ability of a bearer to bear the extruded green honeycomb body without causing deformation.
Response:  Koide appears to suggest diameters falling in the claimed range, and Kato explicitly describes diameters falling in the claimed range.  The fact that 
Applicant’s remaining arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741